Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  September 08, 2016

The Court of Appeals hereby passes the following order:

A17A0135. SAMORIAL HURST v. THE STATE.

      In 1999, Samorial Hurst was convicted by a jury of two counts of armed
robbery, for which he was sentenced to life without parole. Hurst’s convictions were
affirmed on appeal. See Hurst v. State, 260 Ga. App. 708 (580 SE2d 666) (2003).
In 2014, Hurst filed a “Motion to Correct Void Sentence” alleging he was improperly
sentenced pursuant OCGA § 17-10-7 (d). On February 27, 2015, the trial court
denied the motion. Hurst subsequently filed his notice of appeal on April 6, 2015.
We, however, lack jurisdiction.
      Pretermitting whether Hurst was entitled to a direct appeal, to be timely, a
notice of appeal must be filed within 30 days of entry of the order on appeal. See
OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal is an absolute
requirement to confer jurisdiction on this Court. See Rowland v. State, 264 Ga. 872,
872 (1) (452 SE2d 756) (1995). Because Hurst filed his notice of appeal 38 days
after entry of the order he seeks to appeal, it is untimely. Accordingly, this appeal is
hereby DISMISSED for lack of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                                             09/08/2016
                                               Clerk’s Office, Atlanta,____________________
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.